 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:18-cr-00074-JAD-EJY
 4
                   Plaintiff,                          ORDER
 5
            v.                                                ECF No. 75
 6
     ROBERT UMAJESTY PERKINS,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the sentencing hearing currently scheduled for
11   Tuesday, May 26, 2020 at 11:00 a.m., be vacated and continued to September 8, 2020, at the
12   hour of 9:30 a.m.
13
            DATED this 19th day of March 2020.
14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
